El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
*687Transamerican Trailer Transport solicitó de la Comisión de Servicio Público que interviniera para corregir y reglamentar alegadas tarifas irrazonables y arbitrarias que cobraban la Puerto Rico Lighterage Co. y la Port San Juan Towing Company (hoy McAllister Brothers, Inc.), por servicios de remolque que estas compañías venían prestando en el área portuaria de San Juan. (1) La Comisión decidió investigar. Los querellados atacaron la jurisdicción de la Comisión. Alegaron que la Ley de Servi-cio Público de Puerto Rico, 27 L.P.R.A. sec. 1001 et seq., no autoriza la reglamentación de este tipo de actividad. En la alternativa, de reglamentarla, confligiría con la jurisdic-ción del Congreso de los Estados Unidos en áreas maríti-mas, por estar ocupado el campo {'preempted).
La Comisión sostuvo que tenía jurisdicción para regla-mentar lo concerniente a tarifas por los servicios de remolque que cobraban las compañías querelladas, por ser éstas porteadores públicos dedicados al transporte de bienes por agua. (2)
Una de las querelladas solicitó la reconsideración de la resolución y una oportunidad de presentar prueba adi-cional. La Comisión ordenó entonces la celebración de una nueva vista. Permitió la intervención de otra compañía de remolque.
Posteriormente la Comisión declaró sin lugar la moción de reconsideración. Los querellados recurrieron al Tribu*688nal Superior en solicitud de revisión. El Tribunal Superior denegó el recurso. Acordamos revisar.
El propósito que anima la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1001 et seq., es reglamentar los costos y servicios de empresas que el legislador ha señalado como “Compañía de servicio público”, y cuya definición “. . . incluye todo porteador público, empresa de conducción por tuberías, empresas de gas, empresa de energía eléctrica, empresa de teléfonos, empresa de telégrafos, empresa de dique para carenar, agencias de pasajes, corredor de transporte, operador de muelle, almacenista, empresa de puentes de pontazgo, empresa de fuerza nuclear, empresa de antena comunal de televisión y empresa de mudanzas que se ofrecen a prestar o prestan sus servicios u ofrecen a entregar o entregan productos, mediante paga, al público en general, o a una parte del mismo, en Puerto Rico. No incluye a personas que prestan el servicio para su uso exclusivo o de sus inquilinos”.
De acuerdo con los incisos (d) e (i) de la See. 1002 de la ley, son porteadores públicos, entre otras, aquellas empresas de transporte de bienes por agua. De ahí la Comisión concluyó, basándose en una definición de diccionario, que los barcos remolcados por las querelladas son “bienes” y, por tanto, están incluidos dentro del ámbito de aplicación de la ley.
No hay controversia en cuanto a que las querelladas son las únicas dos empresas en Puerto Rico que se dedican a prestar servicio de remolcadores en la zona portuaria de San Juan. Las actividades y operaciones de ambas empre-sas, excepto las. tarifas a cobrar, están reglamentadas por varias agencias federales. Así, por ejemplo, la Guardia Costanera de Estados Unidos tiene poder de reglamen-tación en lo concerniente a la tripulación, mantenimiento, inspección, certificación y licencias de los remolcadores.
Los remolcadores de las querelladas no transportan pasajeros ni tienen espacio disponible para carga. Su fun-*689ción estriba primordialmente en proveer fuerza adicional o auxiliar a otras embarcaciones que, aunque poseen fuerza motriz propia, necesitan de aquélla para realizar con seguridad las maniobras de atracar y desatracar del puerto. Las peticionarias tampoco ofrecen servicio de alijo o gabarraje (lighterage). Dicho servicio consiste en trans-portar carga desde el puerto hacia un barco o viceversa por medio de lanchones sin fuerza automotriz halados por remolcadores. Procede determinar si la actividad a que se dedica la peticionaria la convierte en un porteador público.
Las actividades en que generalmente puede participar un remolque son dos: (1) halar a una embarcación sin fuerza motriz propia y (2) suplir fuerza motriz adicional a una embarcación con fuerza propia para facilitar la ges-tión de atracar y desatracar. Resulta determinante esta-blecer la diferencia entre estos dos tipos de gestiones, pues es decisiva para clasificar la actividad.
En Estados Unidos se ha reconocido tradicionalmente que la actividad de remolcar barcos no constituye trans-portación y que las empresas dedicadas a prestar servicios ordinarios de remolque no son porteadores públicos. Para que puedan ser consideradas como porteadores públicos, el servicio que presten las empresas debe ser el de remolcar carga inmóvil.
En su opinión concurrente en Bisso v. Island Waterways Corp., 349 U.S. 85, 96 (1955), el Juez Douglas aludió a esta distinción del siguiente modo:
En el caso de Sun Oil [287 U.S. 291 (1932)] el remolcador no era un porteador público o por contrato. Tan solo estaba prestando ayuda a una embarcación que se movía por sus propios medios. Aquí se trata de remolques inmóviles, donde el remolcador y solamente el remolcador tiene control, donde los remolques no tienen energía ni tripulación.
En esa situación, los remolcadores son porteadores públi-cos ... cuando realizan toda la labor.
En Stimson Lumb’r. Co. v. Kuykendall, 275 U.S. 207, *690211 (1927), se sostuvo que la actividad de remolcar troncos de árboles por un río convertía a los remolcadores en por-teadores públicos, pues “[e]n todos los detalles esenciales, ese servicio es igual al de transporte de carga en una embarcación”. Cf. Cornell Steamboat Co. v. United States, 321 U.S. 634 (1944).
La segunda variante de la actividad de remolque se suscitó en Sun Oil Co. v. Dalzell Towing Co., 287 U.S. 291, 293-294 (1932), donde el Tribunal expresó:
No se demostró que el demandado tendría o que en algún momento tuviera control del buque cisterna o que acordara o se comprometiera a hacer más que proporcionar remolca-dores para ayudar al buque mientras éste utilizaba su pro-pia fuerza motriz. Su capitán, sus oficiales y su tripulación se encontraban en sus puestos de servicio, y su fuerza motriz y el mecanismo de gobierno de la nave se utilizaron para llevarla a su destino.
En lo que concierne al servicio que se ofrecería según el acuerdo, el demandado no era un porteador público o un depositario, ni se había comprometido a prestar servicio ni estaba obligado a ello. Para remolcar no se exige un depó-sito, y los servicios cubiertos por el contrato incluían menos que remolcar. (Énfasis suplido.)
En igual sentido se resolvió The M’Caldin Brothers, 213 F. 211, 212 (1914).
Más aún, Hermann, Briggs & Co. v. Western Marine & Fire Ins. Co., 13 La. 516, 523 (1839), estableció una distin-ción más tajante:
El negocio de remolcar barcos está completamente sepa-rado y es completamente distinto de todo aquello que tiene que ver con o es incidental a la navegación de los buques de vapor por el río, o del transporte de carga y pasajeros. (Énfasis suplido.)
La distinción del Tribunal Supremo de Estados Unidos en Stevens v. The White City, 285 U.S. 195, 200 (1932), es sumamente persuasiva.
El remolcador no tiene control exclusivo sobre el re-*691molque; sólo es necesario para que el remolcador y los que están a su cargo puedan cumplir con su obligación. Ellos no tienen control como los porteadores públicos y los depo-sitarios. No tienen más autoridad sobre el capitán o sobre los tripulantes de la embarcación remolcada que la nece-saria para gobernar el movimiento de la flotilla. En todo concepto y para todos los demás propósitos, la embarcación que se remolca, su carga y tripulación permanecen bajo la autoridad de su capitán; y, en caso de apuro, a él le toca determinar lo que deberá hacerse por la seguridad de su embarcación y la carga que lleva. En casos como éste, el derecho de decidir pertenece al capitán del remolque y no al capitán del remolcador. Un contrato para remolcar solamente, no requiere ni contempla la misma transferen-cia que de ordinario se considera esencial al depósito.
No podemos interpretar la actividad de remolque de una embarcación de carga con fuerza motriz propia como una de transporte de carga. El transporte lo lleva a cabo la embarcación principal que goza de fuerza motriz pro-pia, y no el remolcador, que sólo suple la fuerza motriz auxiliar requerida para atracar o desatracar seguramente del muelle. Ciertamente hay una diferencia entre una embarcación que remolca de un destino a otro una barcaza cargada y una embarcación capitaneada por un experto (práctico) que ayuda a atracar o desatracar un buque luego de realizar la travesía.
Una lectura de la ley demuestra que la Asamblea Legislativa no se pronunció a favor de incluir la gestión de remolque que plantea este caso como una actividad de servicio público sujeto a la jurisdicción de la Comisión; tanto ésta como la Rama Judicial están en la obligación de seguir ese dictamen. Ni la Comisión ni los tribunales pueden añadir tipos de empresa a las que define la Asamblea Legislativa como de servicio público. State v. Carolina Telepone and Telegraph Co., 148 S.E.2d 100, 109 (N.C. 1966). La Comisión de Servicio Público de Puerto *692Rico no puede asumir jurisdicción sobre clase alguna de actividad que no esté claramente autorizada por ley para ello. En el presente caso la Comisión ha asumido jurisdic-ción sobre las tarifas que cobran las empresas de remolque en el puerto de San Juan, sin estar claramente autorizada para ello.

Se revocará la sentencia recurrida.

El Juez Presidente Señor Trías Monge y el Juez Aso-ciado Señor Negrón García se inhibieron. El Juez Asocia-do Señor Díaz Cruz disintió en opinión separada.
—O—

 El uso de servicio de remolques en el puerto de San Juan es obligatorio para ciertas embarcaciones, conforme a 23 R.&.R.P.R. see. 336-201, que ordena lo siguiente:
“Todo operador de cualquier barco de carga o pasajeros de 8,000 toneladas o más de desplazamiento deberá hacer uso de remolcadores para las maniobras de atraque o desatraque de dicho barco dentro del Puerto de San Juan. Las disposi-ciones de esta sección no aplicarán a barcos equipados con hélices laterales o a proa (bow or side-thrusters).”


La Comisión en su resolución y orden de 25 de junio de 1976 se limitó en términos generales a ordenar a los querellados radicar las tarifas que cobran y las normas que pactan a seguir con los usuarios de estos servicios de remolque. La Comisión se reservó para un futuro el fijar las tarifas a cobrar.